                            UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
                                     300 QUARROPAS STREET
                                  WHITE PLAINS, NEW YORK 10601
                                           914 390 4130

Chambers of                                                          November 15, 2019
Hon. Lisa Margaret Smith
United States Magistrate Judge


                                     SCHEDULING NOTICE

        The matter of Dale, et al., v. Suffern Central School District, 18-cv-4432

(LMS), has been scheduled for an in-person status conference before the Hon. Lisa

Margaret Smith, United States Magistrate Judge, on Wednesday, December 11,

2019, at 11:30 AM, in Courtroom 520.



  Please note: counsel seeking to reschedule an appearance must have all parties on the line

                                     prior to contacting chambers.
